Citation Nr: 0824482	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-10 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for erectile dysfunction 
and loss of bladder control, secondary to service-connected 
hypertrophy of prostate with history of hematospermia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The veteran had active service from March 1960 to March 1990.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he has erectile dysfunction and loss 
of bladder control secondary to his service-connected 
hypertrophy of the prostate.

Current medical treatment records show a diagnosis of 
incontinence and erectile dysfunction following surgery for 
prostate cancer.  The RO has denied the veteran's claim on 
the basis that the incontinence and erectile dysfunction are 
due to the veteran's surgery for prostate cancer (which the 
Board determined was not service-connected in a June 2005 
decision).   The Board notes, however, that there is no VA 
medical opinion as to the relationship, if any, between the 
veteran's current erectile dysfunction and incontinence and 
his service-connected hypertrophy of the prostate with 
history of hematospermia.

The pertinent regulation provides that disability that is 
proximately due to, or the result of, a service-connected 
disease or injury shall be service connected and that, when 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a) (2007).  
Importantly, the United States Court of Appeals for Veterans 
Claims (Court) has also held that, when aggravation of a 
disease or injury for which service connection has not been 
granted is proximately due to, or is the result of, a 
service-connected condition, service connection on a 
secondary basis is available. Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  A recent amendment to 38 C.F.R. 
§ 3.310, effective October 10, 2006, was enacted.  See 71 
Fed. Reg. 52744 (2006).  The amendment essentially codifies 
Allen by adding language that requires that a baseline level 
of severity of the nonservice-connected disease or injury 
must be established by medical evidence created before the 
onset of aggravation.

In view of the foregoing, the current record is inadequate to 
render a fully informed decision on the issue without the 
benefit of medical expertise.  Thus, a remand for further 
evidentiary development is required.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide any medical 
records, not already in the claims file, 
pertaining to treatment or evaluation of his 
prostate or to provide the identifying 
information and any necessary authorization to 
enable the AMC/RO to obtain such evidence on 
his behalf.  Document any attempts to obtain 
such records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified by 
the veteran, so inform him and request that he 
obtain and submit it.

2.  Then, afford the veteran an appropriate VA 
examination.  In conjunction with the 
examination, the claims folder must be made 
available to the physician for review of the 
case.  A notation to the effect that this 
record review took place should be included in 
the report.  The physician should elicit from 
the veteran a detailed history regarding the 
onset and progression of relevant symptoms.  
All indicated tests and studies should be 
performed, and the physician should review the 
results of any testing prior to completing the 
report.  

a.  In the examination report, the 
examiner should discuss the nature and 
extent of the veteran's erectile 
dysfunction and loss of bladder control.  
The examiner should then address whether 
it is at least as likely as not that the 
erectile dysfunction and loss of bladder 
control is caused by or aggravated by the 
service-connected hypertrophy of the 
prostate with history of hematospermia.  

b.  If such aggravation is found, the 
examiner should provide an estimate of 
the degree of disability over and above 
the degree of disability that would exist 
without the aggravation caused by the 
veteran's hypertrophy of the prostate.  
For example, is the degree of increased 
symptomatology 10 percent, 20 percent, 
etc., above the baseline symptomatology 
after the effects of the service-
connected hypertrophy of the prostate are 
first considered?  The increment should 
be identified and defined in terms of 
actual reported findings on examination.

c.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

d.  Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

4.  After completing the requested action, and 
any additional notification and/or development 
deemed warranted, readjudicate the claim by 
evaluating all evidence obtained after the 
last statement or supplemental statement of 
the case (SSOC) was issued.  If the benefit 
sought on appeal remains denied, furnish the 
veteran an appropriate SSOC containing notice 
of all relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal, 
including VCAA and any other legal precedent.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




